FILE COPY




   BRIAN QUINN
    Chief Justice
                                   Court of Appeals                                PEGGY CULP
                                                                                     CLERK

JAMES T. CAMPBELL
      Justice
                                    Seventh District of Texas                    MAILING ADDRESS:
                                                                                   P. O. Box 9540
MACKEY K. HANCOCK
      Justice
                                  Potter County Courts Building                      79105-9540

                                   501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                                                                 (806) 342-2650
       Justice                     Amarillo, Texas 79101-2449
                                   www.7thcoa.courts.state.tx.us

                                      November 13, 2013

David L. Richards                               Charles M. Mallin
LAW OFFICE OF DAVID RICHARDS                    Assistant Criminal District Attorney
3001 W. 5th Street, Suite 800                   401 W. Belknap St.
Fort Worth, TX 76107                            Fort Worth, TX 76196

RE:            Case No. 07-13-00234-CR through 07-13-00239-CR
               Trial Court Case Nos. 1288725D through 1288728D and 1290870D, 1290871D

Style:         Aaron Edward Bell v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cases. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                            Very truly yours,
                                                            Peggy Culp
                                                            PEGGY CULP, CLERK

 xc:       Honorable David Scott Wisch
           Thomas A. Wilder